— Per curiam.
Irregularities in appointing arbitrators under the act of 1836, or in their proceedings, when apparent on the record, may be corrected by writ of error; but not those which are made apparent by extrinsic proof. They can be corrected only by the court below. The fact that every part of this award had not received the assent of the arbitrators before it was filed, depends on parol proof, which is not a ground of adjudication here.
It is urged that more was awarded than could be due; the remedy was an appeal, not a writ of error.
It is further urged, that when this action of covenant was instituted, it did not lie against an assignee of a lessee for years; but the objection has been removed by a constitutional and beneficial act, at the last session of the legislature; constitutional in actions pending, because it operates on the remedy, not the right; and beneficial, because it saves circuity of action. The constitutionality of an act which gives a new, or legalizes an existing proceeding, has seldom been doubted.
Judgment affirmed.